Title: To James Madison from Aaron Haight Palmer, 8 July 1808
From: Palmer, Aaron Haight
To: Madison, James



Respected Friend, 
New York, 7th Mo. 8th. 1808.

I take the liberty to enclose, for thy inspection, the prospectus of a Work, entitled "An Introduction to the Most Useful Modern Languages."  It is recommended by many characters of literary eminence; and I shall feel myself peculiarly honoured in being enabled to enrol thy name among its patrons and Subscribers.  Accept the assurances of the highest respect.

Aaron H. Palmer

